Citation Nr: 9908168	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness and weakness of the lower extremities, claimed 
secondary to exposure to Agent Orange (herbicides).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from January 1951 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of October 1993 and April 1994.  The case was previously 
remanded in June 1996.  


FINDINGS OF FACT

1.  There is no competent evidence of the current presence of 
disability manifested by numbness and weakness of the lower 
extremities.

2.  The veteran does not currently have a disease recognized 
by the VA as causally related to exposure to herbicide agents 
used in Vietnam.

3.  A direct causal connection between an undiagnosed 
disability manifested by numbness and weakness of the lower 
extremities and exposure to herbicide agents used in Vietnam 
has not been demonstrated.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for disability manifested by 
numbness and weakness of the lower extremities, claimed 
secondary to exposure to herbicides.  38 U.S.C.A. § 5107 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from numbness and 
weakness of the lower extremities, which causes difficulty in 
walking, standing, or completing any physical labor, and that 
this disability was directly caused by his exposure to Agent 
Orange while he was in Vietnam from 1967 to 1968.  The 
threshold question to be answered in this case is whether the 
appellant has met the initial obligation of submitting 
evidence of a well-grounded claim; that is, one which is 
plausible and capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Cohen v. Brown, 10 Veteran. App. 
128, 136 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)  

The evidence does not show that a disability manifested by 
numbness and weakness of the lower extremities was present in 
service, nor has the veteran contended such.  Rather, he 
contends that such a disability developed due to Agent Orange 
exposure while he was in Vietnam.  The evidence demonstrates 
that the veteran served in Vietnam from August 1967 to August 
1968.  

The regulations pertaining to exposure to herbicides, 
including Agent Orange, in Vietnam stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, soft-tissue sarcoma, multiple myeloma, and 
respiratory cancers.  Id.  "Acute and subacute peripheral 
neuropathy" is defined as transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note (1998).  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed.  
38 C.F.R. § 3.307(a)(6)(iii) (1998).  Certain time limits 
apply to specified diseases, such as acute and subacute 
peripheral neuropathy, which must be manifested to a degree 
of 10 percent within a year of the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  In addition, the 
Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  

Private medical records show that in May 1993, in connection 
with follow-up treatment for hypertension, the veteran stated 
that he had noticed some numbness in his left foot up to the 
left ankle while mowing lawn, which had resolved after about 
30 minutes.  There was concern that he may have some occult 
coronary disease causing the left foot numbness.  On 
examination, the extremities appeared normal, with good 
pulses.  The assessment was left leg numbness with exertion.  
A week later, he stated that the ache in his leg was better.  
In August 1993, he again reported some weakness in his left 
leg.  It was noted that he had been evaluated and cleared of 
any significant cardiac disease.  The pertinent assessment 
was leg weakness, and a magnetic resonance imaging (MRI), as 
well as vascular studies, to evaluate his leg weakness were 
to be considered.  When seen for follow-up the following 
week, he stated that the weakness was better than previously, 
and that he did not want an MRI or other scan done at that 
time.

According to an April 1996 report of an evaluation of the 
veteran for hypertension, he was feeling quite well, and was 
walking three miles per day for over an hour, which never 
caused any problems.  There is no other medical evidence of a 
lower extremity disability.  Consequently, since there is no 
competent evidence of the presence of one of the presumptive 
diseases, service connection for a disability manifested by 
numbness and weakness of the lower extremities is not 
warranted on a presumptive basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. 
Cir. 1994).  However, in this case, there has been no 
competent evidence establishing the reasonable possibility of 
an etiological connection between herbicide exposure and the 
development of a disability manifested by numbness and 
weakness of the lower extremities.  See, e.g., Grottveit v. 
Brown, 5 Vet.App. 91 (1993); Espiritu.  

Moreover, one of the essential components of a well-grounded 
claim is competent evidence of current disability, and there 
is no competent evidence of the presence of a disability 
manifested by numbness and weakness of the lower extremities.  
See Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  In 
this regard, whether the veteran currently has a disability 
manifested by numbness and weakness of the lower extremities 
is not subject to lay observation, and requires medical 
expertise.  Cohen, Caluza, supra.  The complaints of lower 
extremity weakness were never diagnosed, and the most recent 
medical evidence, dated in August 1996, indicates that the 
complaints may have resolved.  Consequently, the claim is not 
well-grounded.  

Consequently, in the absence of either current disability, or 
a nexus between current complaints and presumed herbicide 
exposure, the claim is not well-grounded.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Accordingly, there is no duty to 
assist the appellant in any further development of his claim.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the VA has 
informed the appellant of the elements necessary to complete 
his application for service connection, and all potentially 
relevant evidence has been obtained.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  


ORDER

Service connection for disability manifested by numbness and 
weakness of the lower extremities, claimed secondary to 
exposure to herbicides, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


